Citation Nr: 1210514	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUES

1.  Entitlement to service connection for claimed migraines. 

2.  Entitlement to service connection for claimed bilateral hearing loss. 

3.  Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of a traumatic tear of the biceps, deltoids and triceps muscles of the left arm.   



REPRESENTATION

Appellant represented by:	Michael Weiss




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987 and from April 1990 to July 1990. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision by the RO.  

The Board remanded the case in July 2011 for the scheduling of a videoconference hearing.  That hearing was held before the undersigned Veterans Law Judge in January 2012.

Additionally, the Board notes that the Veteran, during his hearing testimony, appears to have expressed disagreement with several effective date matters, and possibly as well his evaluation for service-connected scar of the left shoulder.  These issues are therefore referred to the RO for clarification and further action as deemed appropriate.

The issues of service connection for migraine headaches and bilateral hearing loss are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected left arm (minor) disability picture is shown to more nearly approximate that of a severe muscle damage, with difficulty in carrying, lifting and raising; ankylosis of the left shoulder is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation, but no more for the service connected residuals of a traumatic tear of the biceps, deltoids and triceps muscles of the left arm have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73 including Diagnostic Codes 5201, 5302, 5303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in December 2006, November 2007, May 2008, June 2008, as well as a prior Board remand, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  

The Veteran was afforded several VA examinations, and a hearing before the undersigned Veterans Law Judge in January 2012.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, and particularly in light of the favorable action taken hereinbelow, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim, as to those issues being finally decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Entitlement to an increased evaluation for the residuals of a traumatic tear biceps, deltoids and triceps, left arm MG II, VII.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55 , 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) ; see also 38 C.F.R. § 4.14.  Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  

When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups. 38 C.F.R. § 4.55(e).  

Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c) . 

Under diagnostic codes (DC) 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record (or other evidence) would show in service treatment for the wound. There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) , particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.  38 C.F.R. § 4.56(d)(2) . 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3). 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447   (2009). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  

Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60   (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229  (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's service-connected residuals of a traumatic tear of the biceps, deltoids and triceps muscles of the left arm is presently rated at a 20 percent disability rating under Diagnostic Code 5302.  This Diagnostic Code contemplates the function of muscle group II which is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi). This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle. This diagnostic code provides for separate disability ratings depending on whether the Veteran's dominant or non-dominant side is affected.  The injury was to the Veteran's left arm and the evidence of record establishes that he is right handed; accordingly the Veteran's disability rating contemplates disability to his nondominant side.  He is presently rated at a 20 percent disability rating for a moderately severe muscle disability of the dominant side of muscle group II. The only higher disability rating assignable under this Diagnostic Code is 30 percent for a severe muscle disability of the nondominant side.  38 C.F.R. § 4.73, Diagnostic Code 5302. 

The Veteran could also be rated under 38 C.F.R. § 4.73, Diagnostic Code 5303, however, the criteria for that code are essentially the same as that for Diagnostic Code 5302, with ratings for the nondominant side of 20 percent for a moderate or moderately severe disability, and 30 percent for a severe disability.

The Veteran could be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  Under that code, limitation of the minor arm at shoulder level or midway between the side and shoulder level warrants a 20 percent evaluation.  Limitation of motion of the arm to 25 degrees from the side warrants a 30 percent evaluation.

Taking into account all relevant evidence, and resolving all doubt in favor of the Veteran, the Board finds that a 30 percent evaluation is warranted for the service-connected left arm disability based on a finding of severe muscle damage.  

In this regard, the Board finds particularly probative the Veteran's testimony at his hearing in January 2012 when he stated he had no strength in his left arm, although he had full range of motion.  He also reported some problems with activities of daily living,  such as washing.  He specifically indicated that he was limited in the jobs he could do, because he was unable to work overhead with his left arm, and so has to either work with a helper, or do jobs that do not require overhead work.  

A July 2008 report of VA fee basis examination noted that the Veteran had objective evidence of progressive weakness and pain in the left arm with tenderness and guarding, and had additional limitation of function after repetitive use.  Considering this evidence, and all evidence of record therefore, the Board finds that the service-connected disability picture is most consistent with a finding of severe muscle disability, such that a 30 percent rating would be warranted, the highest available under the applicable codes.

The Board finds that a claim for a TDIU rating is not raised by the record.  Specifically, the evidence of record does not show that the Veteran is unemployable.  In this regard, while the Veteran has reported that this disability interferes with his employment, he is able to work in situations where he did not have to work overhead or where he had a helper to assist him.  The Veteran has also stated that he was able to work in the past.  Thus, the Board does not find that the Veteran has raised the issue of TDIU related to his service connected left arm disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra. 

Also in this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.



ORDER

An increased rating of 30 percent, but no higher for the service-connected residuals of a traumatic tear of the biceps, deltoids and triceps muscles of the  left arm is granted, subject to the regulations controlling disbursement of VA monetary benefits. 




REMAND

As to the claim of service connection for migraine headaches, the Veteran now asserts that his disability is manifested by a traumatic brain injury (TBI) sustained at the same time he injured his left arm in the parachute accident.  

Further, the Veteran testified that a VA examination was scheduled to evaluate the extent of  the brain injury.  As this examination is related to the claimed migraine headaches, the Board finds the matter must remand for further consideration by the RO.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A January 2010 report of a VA fee basis examination noted that the Veteran's current migraine headaches were at least as likely as not secondary to a traumatic brain injury suffered in service.  As this claim is being remanded, the Board finds that further development is indicated.

In addition, in connection with a June 2009 audiology consultation, the Veteran's speech recognition scores were noted to be 92 percent in each ear.  However, complete audiogram results are not of record.  

Accordingly, another VA examination should be performed to ascertain the nature and likely etiology of the claimed hearing loss.

Accordingly, the remaining matters are REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for migraine headaches and/or a traumatic brain injury since service.  After obtaining any required releases, the RO should obtain copies of all outstanding records from any identified health care provider and associate the documents with the claims folder.  

This should include copies of all VA clinical records dated since 2010, to include any referable an examination conducted in 2012 to ascertain whether the Veteran was suffering a TBI.

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed migraine headaches.  

The claims file should be made available to the examiner for review.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disability manifested by migraine headaches or TBI had its clinical onset during service or is due to a head injury that was sustained during his period of service.   

A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made. 

3.  The RO should also schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claim hearing loss.    

The claims file should  be made available to the examiner for review.  The required audiometric testing should be performed.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that he has a current hearing loss disability that is due to the exposure to acoustic trauma or another event or incident of his service.   

A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made. 

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


